Citation Nr: 1429454	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  12-07 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bladder cancer, claimed as secondary to in-service exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran served on active duty from April 1970 to April 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The RO in Columbia, South Carolina, currently has original jurisdiction over the Veteran's claim.

In February 2013, the Veteran testified at a hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.


FINDINGS OF FACT

1. The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange. 

2. The Veteran does not have a disease that is presumed to be service connected in veterans exposed to Agent Orange. 

3. Bladder cancer was not manifest during service or within one year of separation.  Bladder cancer is not attributable to service. 


CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by service and a malignant tumor may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Here, the RO provided the required notice in a letter sent to the Veteran in December 2010.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet.App. 473 (2006).  

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran. Specifically, the record contains the Veteran's service treatment records, VA treatment records, the Veteran's lay statements, articles from the internet and the hearing transcript. 

The Board observes that the Veteran has not been accorded a VA compensation and pension examination with regard to his claim, and that a medical opinion regarding the etiology of his claimed disability has not been obtained.  However, for reasons explained immediately below, such an examination and medical opinion are not necessary.

Under McLendon v. Nicholson, 20 Vet.App. 79 (2006), in initial service connection claims, the VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As will be discussed below, there is already medical evidence that the Veteran has been diagnosed with bladder cancer and is presumed to have been exposed to herbicides while serving in the Republic of Vietnam.  The first and second McLendon elements have therefore been met. 

With respect to the third factor, association with service, the Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the Veteran's service. The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. See McLendon, supra.

In that regard, the evidence of record does not demonstrate an association between the Veteran's presumed herbicide exposure and his diagnosed disability.  The Board has carefully considered the Court's language in McLendon that the threshold for showing this association is a low one. However, the Court's language makes it clear that there is in fact a threshold.  Here, the Veteran's service treatment records do not include a diagnosis or treatment for the disability at issue and the record is also lacking any evidence of a nexus. 

Only the Veteran's contentions provide any suggestion of such association between his disability and service, and Board does not find the Veteran's contentions to rise to the level of the 'indication of an association' referred to in 38 U.S.C.A. § 5103A or in McLendon.  However, if a Veteran's mere contention, standing alone, that his claimed disability is related to his service or to a service connected disability is enough to satisfy the 'indication of an association,' then that element of 38 U.S.C.A. § 5103A is meaningless. An interpretation of a statute that renders part of the statutory language superfluous is to be avoided. See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ('canons of construction require us to give effect to the clear language of statute and avoid rendering any portions meaningless or superfluous'). It is clear that more than a mere contention is required under McLendon.

In addition, the Veteran has not argued that his bladder cancer is a soft tissue sarcoma and there is no evidence which suggests that this is the case. (With few exceptions, soft-tissue sarcomas are presumed to be caused by exposure to herbicides. 38 C.F.R. § 3.309(e).)  Therefore, a remand to determine whether the Veteran's bladder cancer is a soft tissue sarcoma is not warranted. See Vacek v. Shinseki, No. 10-3703 (June 2012) (HAGEL, Judge); holding that when a veteran 'has offered nothing more than a mere assertion that '[t]he medical profession may consider [his] basal cell carcinoma to be a soft[-]tissue sarcoma' VA is not required to go on a fishing expedition based on bald assertions of this nature.'); see Bethea v. Derwinski, 2 Vet.App. 252, 254 (1992).

Accordingly, the Board has determined that a medical opinion is not necessary in the instant case. 

During the February 2013 hearing, the undersigned Veterans Law Judge clarified the issue on appeal, explained the concept of service connection, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing. 38 C.F.R. § 3.103.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  





Law and Regulations

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic disabilities, to include malignant tumors, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 'Service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease, early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii). 

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

Analysis

The Veteran contends that his bladder cancer is a result of his exposure to Agent Orange while serving in the Republic of Vietnam.  As the Veteran's DD-214 shows that he served in the Republic of Vietnam, he is presumed to have been exposed to Agent Orange. Further, the record reflects that the Veteran has been diagnosed with bladder cancer. 

The Board notes, however, that bladder cancer is not included in the diseases subject to presumptive service connection due to herbicide exposure for veterans who served in Vietnam during the Vietnam era. 

The Board also notes that the Veteran has not alleged, and the record does not reflect, that his bladder has been classified as a soft tissue sarcoma. 

Therefore, although the Board acknowledges the Veteran's presumed Agent Orange exposure during service, service connection for bladder cancer on an herbicide presumptive basis is not warranted.  As a result, the remaining consideration before the Board is whether service connection may be warranted on a direct basis, or a presumptive basis for a malignant tumor manifest within one year after service.

A review of the Veteran's service treatment records shows no in-service complaints, treatment, or diagnosis for cancer and the Veteran has not alleged otherwise.  During a March 1976 in-service examination, the Veteran's genitourinary system was examined and found to be clinically normal.  Further, during the February 2013 hearing, the Veteran specifically denied having cancer during service.  See the hearing transcript, page 4.

A review of the post-service medical evidence shows that the Veteran was diagnosed with bladder cancer in October 2010, three decades after he separated from service.  

The Veteran's medical records do not indicate that bladder cancer existed in service or for many years thereafter. Thus, the presumptive provisions of 38 C.F.R. § 3.309(a) do not apply.  Similarly, as a malignant tumor was not noted in service, service connection may not be granted based on chronicity or continuity under § 3.303(b).

The record does not include any competent and credible evidence of a nexus between the Veteran's bladder cancer and his active duty service, to include his presumed exposure to herbicides therein. 

In his substantive appeal, the Veteran argued that since herbicides were sprayed on everything they were most likely in the water.  As a result, he contends that the bladder should be one of the organs presumed to be damaged by exposure to herbicides. 

The Board has considered the Veteran's statements that his cancer is related to his active duty service.  As noted above, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson at 1316; Kahana, at 433, n.4.  

In this case, the Veteran's statements as to the relationship between his cancer and service are testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship.  His allegations are of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet.App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet.App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet.App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

Accordingly, while the Board has considered the Veteran's statements that his cancer is the result of his active duty service, to include his presumed exposure to Agent Orange therein, as a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render a competent opinion on the etiology of his cancer.  Such a determination requires medical expertise. Thus, the Veteran's opinion that his cancer is the result of his active duty service is not a competent medical opinion.  There is also no medical evidence of nexus.

Here, the most probative evidence establishes that bladder cancer was not manifest during service or within one year of separation.  In addition, there is no competent evidence linking the remote onset of bladder cancer to service.  As there is no competent and credible evidence of a relationship between the Veteran's current disability and his active duty, the preponderance of the evidence is against the claim.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet.App. at 55-57.


ORDER

Service connection for bladder cancer is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


